—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered November 14, 1997, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing (Cowhey, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law §§ 220.16, 220.50; People v Van Buren, 213 AD2d 504; People v Downs, 195 AD2d 477; People v Nelson, 189 AD2d 828). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, he was not entitled to a missing witness charge, since he failed to satisfy his burden of demonstrating that the missing witness possessed material information (see, People v Gonzalez, 68 NY2d 424).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit (see, People v Baldi, 54 NY2d 137; People v Smith, 21 NY2d 698; People v Christopher, 258 AD2d 662). Sullivan, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.